UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 16-3820
                                    _____________

                          UNITED STATES OF AMERICA

                                           v.

                                   COREY GRANT,
                                     Appellant


                    On Appeal from the United States District Court
                             for the District of New Jersey
                        District Court No. 2-90-cr-00328-009
                    District Judge: The Honorable Jose L. Linares


                                 ORDER SUR PETITION
                               FOR REHEARING EN BANC



Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
HARDIMAN, GREENAWAY, JR., VANASKIE, KRAUSE, RESTREPO, and BIBAS,
Circuit Judges

       A majority of the active judges having voted for rehearing en banc in the above
captioned cases, it is ordered that the government’s petition for rehearing is GRANTED.
The Clerk of this Court shall list the case for rehearing en banc on February 20, 2019.
The opinion and judgment entered April 9, 2018 are hereby vacated.

                                        BY THE COURT,

                                        s/ D. Brooks Smith
                                        Chief Judge

Dated: October 4, 2018

kr/cc: All Counsel of Record